11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                       JUDGMENT

Nathan Landin Gonzalez,                         * From the 106th District Court
                                                  of Dawson County,
                                                  Trial Court No. 13-7338.

Vs. No. 11-14-00349-CR                          * December 15, 2016

The State of Texas,                             * Memorandum Opinion by Wright, C.J.
                                                  (Panel consists of: Wright, C.J.,
                                                  Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that
there is no error in the order below. Therefore, in accordance with this
court’s opinion, the order of the trial court is in all things affirmed.